Title: From Alexander Hamilton to Ebenezer Stevens, 18 February 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Feby. 18th. 1800
          
          Your letter of the 5th. instant has been received—
          It is my wish that the houses at present occupied as Offices, and Quarters for the Officers attached to me, and to the Adjutant and D. Paymaster Generals be retained for the ensuing year—you will take measures accordingly—
          With great consideration I am Sir yr. ob Servt.
          
            A Hamilton
          
          E. Stevens Esqr.
        